Order dated January 26, 1937, modified by striking out all the items mentioned in the first ordering paragraph except the item designated “ Motion to dismiss appeal; order signed May 10, 1935 20.00;” by striking out the words “ One hundred seventy-one and 80/100 ($171.80) dollars,” and inserting in place thereof the words “Twenty ($20.00) dollars;” and by striking out the second ordering paragraph. As so modified the order is affirmed, with ten dollars costs and disbursements to appellant. Order dated January 12, 1937, affirmed, without costs. The language of the decision of this court [248 App. Div. 753] in reversing the judgment in favor of the defendants and granting judgment in favor of the plaintiff was clear and specific. Costs to the appellant in this court and in Special Term were decreed, and the judgment should so provide. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.